OCEAN BIO-CHEM, INC. 4venue Fort Lauderdale, FL 33314 January 17, 2011 United States Securities and Exchange Commission Washington, DC 20549-0510 ATTN: Jeffrey Gordon Staff Accountant Dear Mr. Gordon: We hereby acknowledge receipt of your Comment Letter dated January 14, 2011 and concur with your suggested change to the wording reflected in our filing of the original Form 8-K filed on January 10, 2011. We anticipate filing the applicable Amended Form 8-K/A shortly after transmitting this letter to you. Further, we acknowledge that the Company is responsible for the adequacy and accuracy of disclosures made in our filings; that staff comments or changes to disclosures made in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Jeffrey S. Barocas Jeffrey S. Barocas Vice President - Finance Chief Financial Officer
